Citation Nr: 0410907	
Decision Date: 04/26/04    Archive Date: 05/06/04

DOCKET NO.  96-34 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUE

Whether new and material evidence has been submitted to reopen a 
previously denied claim for service connection for a bilateral 
wrist condition classified as carpal tunnel syndrome.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Eckart



INTRODUCTION

The veteran served on active duty from October 1961 to October 
1965.  
This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a July 1996 rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, which denied entitlement to the benefits sought on 
appeal.

The veteran testified before the undersigned at a hearing held in 
November 1998.  

The Board remanded this matter for further development in April 
1999.  This matter is now returned to the Board for further 
consideration.


FINDINGS OF FACT

1.  The RO most recently denied service connection for a bilateral 
wrist condition in December 1994.  At that time, it notified the 
veteran of its decision and of his right to appeal it within one 
year thereof.  He did not timely appeal that decision.

2.  The evidence submitted since the December 1994 decision is so 
significant that it must be considered in order to fairly decide 
the merits of the claim.

3.  Carpal tunnel syndrome was not manifest during a valid period 
of service and is not attributable to a valid period of service.


CONCLUSIONS OF LAW

1.  The RO's December 1994 decision denying service connection for 
a bilateral wrist condition is final, and new and material 
evidence has not been submitted since the RO's December 1994 
rating decision; thus, the claim is reopened.  38 U.S.C.A. §§ 
5108, 7105(c) (West 2002); 38 C.F.R. §§ 3.156, 20.200, 20.201, 
20.302, 20.1103 (2003).

2.  Bilateral carpal tunnel syndrome was not incurred in or 
aggravated by a valid period of service.  38 U.S.C.A. § 1110, 1131 
(West 2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Matters

The President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  The new legislation provides for, among 
other things, notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to implement the 
provisions of the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  These regulations state that the provisions merely 
implement the VCAA and do not provide any additional rights.  
Accordingly, in general where the record demonstrates that the 
statutory mandates have been satisfied, the regulatory provisions 
likewise are satisfied.

The United States Court of Appeals for Veteran Claims' (Court's) 
decision in Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 
13, 2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) decision 
on a claim for VA benefits.  In this case, the July 1996 AOJ 
decision was made prior to November 9, 2000, the date the VCAA was 
enacted.  VA believes that this decision is incorrect as it 
applies to cases where the initial AOJ decision was made prior to 
the enactment of the VCAA and is pursuing further judicial review 
on this matter.  However, assuming solely for the sake of argument 
and without conceding the correctness of Pelegrini, the Board 
finds that any defect with respect to the VCAA notice requirement 
in this case was harmless error for the reasons specified below.  

VA must notify the claimant of evidence and information necessary 
to substantiate his claim and inform him whether he or VA bears 
the burden of producing or obtaining that evidence or information.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003).  
The appellant was notified, by means of the discussion in the July 
1996 determination, January 1997 statement of the case (SOC)and 
December 2003 supplemental statement of the case (SSOC), of the 
applicable law and reasons for the denial of his claim.  In a 
letter dated in November 2002, the RO advised the appellant of the 
VCAA and of the responsibilities of the VA and the claimant are in 
developing the record.  

Specifically, the appellant was notified that VA would obtain all 
relevant evidence in the custody of a federal department or 
agency, including VA, Vet Center, service department, Social 
Security, and other federal agencies.  He was advised that it was 
his responsibility to respond in a timely matter to the VA's 
requests for specific information and to provide a properly 
executed release so that VA could request the records for him.  
The appellant was also asked to advise VA if there were any other 
information or evidence he considered relevant to his claim so 
that VA could help by getting that evidence.  

VA must also make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claims for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. § 
5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) (2003).  Here, the 
RO obtained service medical records, post service VA records, and 
private medical records.  There is no indication that there are 
any outstanding medical records or other information that are 
relevant to this appeal.  Regarding clarification of the character 
of the veteran's discharge, the Board remanded this matter in 
April 1999 for the purpose of affording the RO to issue a formal 
administrative decision regarding the periods of service 
considered to be valid for VA purposes.  The veteran was afforded 
an opportunity to testify before the undersigned at a hearing held 
at the RO in November 1998.  Although the veteran's testified that 
he was in receipt of Social Security disability benefits, he also 
indicated that he could not obtain the records.  The Board finds 
that such records would not be relevant in this matter in which 
there appears to be adequate medical documentation of the onset of 
the veteran's carpal tunnel syndrome and in light of the issue 
regarding the validity of the period of service in which hand 
problems were first documented.  

In regard to processing deadlines, the RO advised the appellant to 
send in any additional information or evidence in support of her 
claim on a certain date, approximately 30 days from the date of 
the letter.  The RO further advised the appellant that if no 
information and evidence had been received within that time, her 
claim would be decided based only on the evidence the RO had 
previously received and any VA examinations or medical opinions of 
record.  These advisements are in compliance with current 
statutes.  See Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. 
§§ 5109B, 7112).  (permits VA to adjudicate a claim within a year 
of receipt.)  This provision is retroactive to November 9, 2000, 
the effective date of the VCAA.   The Board concludes that VA has 
met its duty to assist in this matter.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the claim, 
the timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini.  While 
the Court did not address whether, and, if so, how, the Secretary 
can properly cure a defect in the timing of the notice, it did 
leave open the possibility that a notice error of this kind may be 
non-prejudicial to a claimant.  The Court in Pelegrini found, on 
the one hand, that the failure to provide the notice until after a 
claimant has already received an initial unfavorable AOJ 
determination, i.e., a denial of the claim, would largely nullify 
the purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well as 
substantially impair the orderly sequence of claims development 
and adjudication.  Pelegrini, No. 01-944, slip op. at 13.  On the 
other hand, the Court acknowledged that the Secretary could show 
that the lack of a pre-AOJ decision notice was not prejudicial to 
the appellant.  Id. ("The Secretary has failed to demonstrate 
that, in this case, lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant.") 

In light of these two findings on prejudice, the Board finds that 
the Court in Pelegrini has left open the possibility of a notice 
error being found to be non-prejudicial to a claimant.  To find 
otherwise would require the Board to remand every case for the 
purpose of having the AOJ provide a pre-initial adjudication 
notice.  The only way the AOJ could provide such a notice, 
however, would be to vacate all prior adjudications, as well as to 
nullify the notice of disagreement and substantive appeal that 
were filed by the appellant to perfect the appeal to the Board.  
There is no basis for concluding that harmful error occurs simply 
because a claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first agency 
adjudication, this could not have been the intention of the Court, 
otherwise it would not have taken "due account of the rule of 
prejudicial error" in reviewing the Board's decision.  See 38 
U.S.C. § 7261(b)(2); see also Conway v. Principi, No. 03-7072 
(Fed. Cir. Jan. 7, 2004) (There is no implicit exemption for the 
notice requirements contained in 38 U.S.C. § 5103(a) from the 
general statutory command set forth in section 7261(b)(2) that the 
Veterans Claims Court shall "take due account of the rule of 
prejudicial error.")  In reviewing AOJ determinations on appeal, 
the Board is required to review the evidence of record on a de 
novo basis and without providing any deference to the AOJ's 
decision.  As provided by 38 U.S.C. § 7104(a), all questions in a 
matter which under 38 U.S.C. § 511(a) are subject to decision by 
the Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the failure 
to provide a pre-AOJ initial adjudication constitutes harmless 
error, especially since an AOJ determination that is "affirmed" by 
the Board is subsumed by the appellate decision and becomes the 
single and sole decision of the Secretary in the matter under 
consideration.  See 38 C.F.R. § 20.1104.  There simply is no 
"adverse determination," as discussed by the Court in Pelegrini, 
for the appellant to overcome.  See Pelegrini, No. 01-944, slip 
op. at 13.  Similarly, a claimant is not compelled under 38 U.S.C. 
§ 5108 to proffer new and material evidence simply because an AOJ 
decision is appealed to the Board.  Rather, it is only after a 
decision of either the AOJ or the Board becomes final that a 
claimant has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  
Here, the Board finds that any defect with respect to the timing 
of the VCAA notice requirement was harmless error.  While the 
notice provided to the appellant on November 2002 was not given 
prior to the first AOJ adjudications of the claim, the notice was 
provided by the AOJ prior to the transfer and certification of the 
appellant's case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices. 

Therefore, the Board concludes that no further assistance to the 
veteran regarding development of evidence is required, and a 
remand is not in order.  See 38 U.S.C.A. § 5103A(b)(3) (West 
2002); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).

Analysis

The RO denied service connection for a bilateral wrist disorder in 
November 1994.  At that time, it concluded that the veteran had 
been shown to have been treated two times while on active duty, in 
January 1970 and March 1970, but that there was no medical 
evidence showing continuity of symptoms post service.  The 
recognized period of service shown in this rating decision was 
from October 1961 to October 1965.  Although the veteran initiated 
an appeal of this decision, he did not perfect the appeal by 
filing a Substantive Appeal, even though he was advised by the RO 
in a July 1995 letter of the filing deadline.  See 38 C.F.R. § 
20.202 (2003).  

At the time of the RO's decision, there was of record the 
veteran's DD Form 214's which indicated that the veteran had 
honorable service from October 1961 to October 1965.  He was also 
shown to have been discharged for bad conduct for the period of 
service between April 1969 to April 1988.  Service personnel 
records before the RO at the time reflected that the veteran was 
declared a deserter in May 1969 and in June 1970.  He was 
convicted of and sentenced to a bad conduct discharge by Court 
Martial in April 1970.  

Service medical records for the period of the veteran's honorable 
service from October 1961 to October 1965 yielded no evidence of 
wrist problems.  Service medical records from the period of other 
than honorable service reveals that the veteran was seen in 
January 1970 for complaints of no feelings in his thumbs with a 
notation made "since cuffs on wrists."  He was also seen in March 
1970 for complaints that involved his hands.  An April 1970 record 
revealed the veteran to be examined as requested by an officer in 
charge of transient personnel and he was noted to have been 
charged with unauthorized absence of 7 1/2 months.  

A report of contact dated in October 1986 revealed that the 
veteran had been treated by the Navy Alcohol Treatment Center and 
apparently went back on duty, although the date of return was not 
given.    

A supplementary special court martial order issued in April 1988 
affirmed the April 1970 Court Martial Order.  A November 1990 
letter to the veteran notified him that the RO had determined the 
veteran's discharge from the military on April 29, 1988 was issued 
under conditions which constitute a bar to the payment of VA 
benefits.  This was based on review of court martial proceedings.  

Medical records before the RO in 1994 reflect treatment for 
medical problems unrelated to his wrists.  Some of these records 
include psychiatric records from February 1988 that reflect a 
history of the veteran having spent nearly 3 years in various 
county jails and two years in Federal Penitentiary.  

Evidence received by the RO after November 1994 included volumes 
of medical records received in 1996, some of which included 
treatment for carpal tunnel syndrome of both wrists.  X-rays of 
the left wrist were taken in February 1989 and in August 1989 a 
diagnosis of carpal tunnel syndrome was noted.  Hospital records 
documenting a hospital stay between December 1990 and January 1991 
reveal that during this stay the veteran was treated for 
psychiatric symptoms, but also underwent carpal tunnel release 
surgery on both hands during this stay.  A December 1990 mental 
health clinic note indicated that the veteran was status post 
carpal tunnel releases of the left and right wrists.  A June 1991 
hand clinic record for carpal tunnel indicated that surgery for 
bilateral carpal tunnel syndrome was done in November 1990.  

VA treatment records from 1995 through 2000 reflect continued 
problems with both hands and wrists.  In January 2000 he was 
treated for left wrist pain and X-rays revealed evidence of an old 
ununited fracture of the distal ulna.  The diagnosis included left 
wrist sprain with avulsion fracture distal ulna.  A history of 
carpal tunnel surgery in 1990 and 1991 was noted.  None of the 
records documenting carpal tunnel syndrome or other hand/wrist 
problems suggested that the pathology began during the veteran's 
period of honorable service between October 1961 and October 1965.  

The veteran's November 1998 hearing testimony alleged that he was 
on active duty in January 1970 and March 1970 when he was treated 
for bilateral hand problems.  He testified that his duties as a 
radar man during his honorable period of service involved 
repetitive motion of both hands.  He indicated that he last worked 
as a radar man in 1970.  He acknowledged having surgery for carpal 
tunnel around December 1990.  

Also received by the RO after November 1994 is an October 2001 
administrative decision by the RO which determined that the 
veteran honorably completed his first obligated period of service, 
but did not honorably complete his six year obligated period for 
his first reenlistment nor his six year obligated period for his 
second reenlistment.  This decision determined that the period of 
service from October 3, 1965 to April 29, 1988 was a bar to VA 
benefits.  

Finally, there is of record a report of a November 2003 
administrative decision by the RO in which the issue was the 
character of discharge determination.  Following review of the 
prior administrative decisions, it was determined that no change 
was warranted in the decision of October 2001 finding the 
veteran's period of service from October 3, 1961 to October 2, 
1965 honorable for VA purposes and finding that the period of 
service from October 3, 1965 to April 29, 1988 was dishonorable 
and a bar to all gratuitous benefits for which an honorable 
discharge was prerequisite.  

Prior unappealed decisions of the RO are final. 38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.302(a) (2003).  
However, if new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, VA shall reopen the 
claim and review the former disposition of the claim.  Manio v. 
Derwinski, 1 Vet. App 145 (1991).  When determining whether 
additional evidence is new and material, VA must determine whether 
such evidence has been presented under 38 C.F.R. § 3.156(a) in 
order to have a finally denied claim reopened under 38 U.S.C.A. § 
5108 (West 2002).  Specifically, under 38 C.F.R. § 3.156(a), new 
and material evidence is defined as evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, which 
is neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so significant 
that it must be considered in order to fairly decide the merits of 
the claim.

Regardless of the determination reached by the RO, the Board must 
find that new and material evidence has been presented in order to 
establish its jurisdiction to review the merits of a previously 
denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 
1996). 

The Board notes that the regulations were also recently amended to 
define "new" as not previously submitted and "material" as related 
to an unestablished fact necessary to substantiate the claim. 38 
C.F.R. § 3.156(a).  However, these regulations are effective 
prospectively for claims filed on or after August 29, 2001, and 
are therefore not applicable in this case as the veteran's claim 
to reopen was filed prior to August 29, 2001.

In this case, the additional evidence is new and material.  At the 
time of the prior denial, there was no competent evidence of 
current disability.  Since that decision, the veteran has 
submitted competent evidence of carpal tunnel syndrome, material 
facts not previously established.  Based on the reason for the 
prior denial, the evidence is new, material and the claim is 
reopened.  However, service connection for carpal tunnel syndrome 
is denied.

Although there is now evidence of carpal tunnel syndrome having 
been manifest in the late 1980's, there is no evidence showing 
that such carpal tunnel pathology began during the veteran's 
period of recognized service from October 3, 1961 to October 2, 
1965.  The Board notes that the evidence continues to show that 
the veteran's service between October 3, 1965 and April 29, 1988 
is not recognized for VA purposes.  Thus, the service medical 
records showing possible carpal tunnel pathology in early 1970 
were not generated during a recognized period of service. 

The term "veteran" means a person who served on active duty and 
who was discharged or released there from under conditions other 
than dishonorable. A discharge or release from active service 
under conditions other than dishonorable is a prerequisite to 
entitlement to certain VA benefits other than insurance.  A 
discharge under honorable conditions is binding on the VA as to 
character of discharge. 38 U.S.C.A. § 101(2); 38 C.F.R. § 3.12(a).

Applicable laws and regulations provide that most VA benefits are 
not payable unless the period of service upon which the claim is 
based was terminated by discharge or release under conditions 
other than dishonorable. 8 U.S.C.A. § 101(2); 38 C.F.R. § 3.12(a).

Regulations further provide that a discharge or release for 
certain offenses, including willful and persistent misconduct, is 
considered to have been issued under dishonorable conditions. 38 
C.F.R. § 3.12(d)(4). A discharge because of a minor offense will 
not be considered willful and persistent misconduct if service was 
otherwise honest, faithful, and meritorious. 

A discharge to reenlist is a 'conditional discharge' if it was 
issued during the Vietnam era and was prior to the date the person 
was eligible for discharge under the point or length of service 
system. 38 C.F.R. § 3.13(a)(2).  Except as provided in (c) of this 
section, the entire period of service under the aforementioned 
circumstances constitutes one period of service and entitlement to 
VA benefits is determined by the character of the final 
termination of such period of active service. 38 C.F.R. § 3.13(b).  

However, despite the fact that a conditional discharge may have 
been issued, a person shall be considered to have been 
unconditionally discharged or released from active military, naval 
or air service when the following conditions are met: (1) the 
person served in the active military, naval or air service for the 
period of time the person was obligated to serve at the time of 
entry into service; (2) the person was not discharged or released 
from such service at the time of completing that period of 
obligation due to an intervening enlistment or reenlistment; and 
(3) the person would have been eligible for a discharge or release 
under conditions other than dishonorable at that time except for 
the intervening enlistment or reenlistment. 38 C.F.R. § 3.13(c).

In sum, the additional evidence reveals that the veteran's carpal 
tunnel pathology may have begun during a period of service found 
to not be valid for VA purposes.  Because the additional evidence 
does not reflect the veteran's carpal tunnel pathology to have 
developed during a recognized period of service, this evidence 
constitutes negative evidence and warrants denial of the claim for 
service connection.  The veteran's assertion, including his 
testimony, that the disorder must have started earlier, is 
unsupported and not competent.  The preponderance of the evidence 
is against the claim and there is no doubt to be resolved.



ORDER

The application to reopen a claim for service connection for a 
bilateral wrist condition classified as carpal tunnel syndrome is 
granted.  Service connection for carpal tunnel syndrome is denied.




	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



